Citation Nr: 0737479	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  06-03 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an effective date earlier than June 20, 
2000, for the grant of service connection for post traumatic 
stress disorder (PTSD).  

2.  Entitlement to an effective date earlier than October 24, 
2000, for the grant of service connection for diabetes 
mellitus, type II.  


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to June 1969.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Detroit, 
Michigan and Columbia, South Carolina, Department of Veterans 
Affairs (VA) Regional Offices (ROs).  In an October 2001 
rating decision, the Detroit RO granted service connection 
for PTSD and assigned a 70 percent evaluation effective June 
20, 2000.  In an October 2003 rating decision, the Columbia 
RO granted service connection for diabetes mellitus, type II 
and assigned a 20 percent evaluation effective October 24, 
2000.  The veteran perfected an appeal as to the effective 
dates for the grants of service connection.  

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in December 2006.  A 
transcript of that hearing is associated with the claims 
file.  

In February 2007, the veteran's attorney filed a motion to 
revise the following rating decisions based on clear and 
unmistakable error (CUE): December 10, 1981; February 22, 
1982; September 10, 1983; June 15, 1984; August 2, 1984; 
February 8, 1985; September 18, 1987; June 15, 1992; 
September 26, 1998; August 31, 2000; October 6, 2003; and 
September 23, 2004.  [As a point of clarification, the Board 
notes that some of the dates referenced by the attorney do 
not correspond to actual rating decisions, but to the notice 
letters informing the veteran of the rating decisions.]

Insofar as the attorney has attempted to raise CUE in the 
February 22, 1982 rating decision, which denied service 
connection for an acquired psychiatric disorder, the Board 
notes that this rating action has been subsumed by the April 
1983 Board decision, which also denied service connection for 
an acquired psychiatric disorder, including PTSD.  If he 
desires to file a claim for CUE in the Board's 1983 decision, 
he is directed to the provisions of 38 U.S.C.A. § 7111(a) 
(West 2002) and 38 C.F.R. §§ 20.1400-20.1411 (2007).

The claims of CUE regarding the remaining rating decisions 
are referred to the RO for appropriate action.  As an aside, 
the Board notes that at least two of the aforementioned 
rating decisions pertain to unrelated issues (December 10, 
1981 - service connection for a concussion and a right leg 
injury and September 4, 1987 [notice dated September 18, 
1987] - non-service-connected pension) and have no bearing on 
the current appeal.  


FINDINGS OF FACT

1.  In an April 1983 decision, the Board denied entitlement 
to service connection for an acquired psychiatric disorder, 
including PTSD.  

2.  In a July 1991 determination letter, the RO declined to 
reopen the claim of service connection for a nervous 
condition.  In October 1991, the veteran expressed specific 
disagreement with the denial of service connection for 
schizophrenia only; he did not reference PTSD.  

3.  On March 27, 1992, the veteran filed a request to reopen 
the claim of service connection for PTSD.  By a rating 
decision in June 1993, the RO declined to reopen the PTSD 
claim, and the veteran perfected an appeal of this decision 
in April 1994.  

4.  In an October 2001 rating decision, the RO granted 
service connection for PTSD, effective from June 20, 2000.

5.  The veteran filed his original claim for service 
connection for diabetes mellitus on October 24, 2000.


CONCLUSIONS OF LAW

1.  The requirements for an effective date of March 27, 1992, 
for the grant of service connection for PTSD are met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2007).

2.  The requirement for an effective date earlier than 
October 24, 2000, for the grant of service connection for 
type II diabetes mellitus are not met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.816 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  The notification must also 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  38 
C.F.R. § 3.159(b) (2007).  VA must provide such notice to a 
claimant prior to an initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (AOJ), 
even if the adjudication occurred prior to the enactment of 
the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).

Section 5103(a) notice must be provided to a claimant 
"[u]pon receipt of a complete and substantially complete 
application."  38 U.S.C.A. § 5103(a) (emphasis added).  

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman at 484-86.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.

The Court held, however, that:

In cases where service connection has 
been granted and an initial disability 
rating and effective date have been 
assigned, the typical service connection 
claim has been more than substantiated - 
it has been proven, thereby rendering 
section 5103(a) notice no longer required 
because the purpose that the notice is 
intended to serve has been fulfilled.  

Id. at 491. 

In these circumstances, VA is required, under sections 
7105(d) and 5103A, to advise the appellant of what is 
necessary to obtain the maximum benefits allowed by the 
evidence and the law.  Id.

In this case, rating decisions in October 2001 and October 
2003 awarded service connection for PTSD (70 percent 
disabling) and diabetes mellitus, type II (20 percent 
disabling), respectively.  Thus, the veteran's claims were 
substantiated in October 2001 and October 2003 and VA no 
longer has any further duty to notify the veteran on how to 
substantiate his claims.  Rather, VA is required to fulfill 
its statutory duties under 38 U.S.C.A. § 7105.  

On review of the record, the Board finds that the RO notified 
the veteran of the criteria for establishment of effective 
dates for the grants of service connection by way of the 
November 2005 statement of the case (SOC).  Therefore, the 
Board determines that any defect in VCAA notice is moot.  

The purpose of the required notice, to ensure that the 
veteran as a claimant had the opportunity to participate 
meaningfully in the adjudication process, was not frustrated 
since he had actual knowledge of what was necessary to 
substantiate his claim prior to the Board's consideration of 
this matter, ensuring the essential fairness of the 
adjudication.  See Short Bear v. Nicholson, 19 Vet. App. 341, 
344 (2005); Mayfield v. Nicholson, 19 Vet. App. 103, 121, 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
see also Velez v. West, 11 Vet. App. 148, 157 (1998) (holding 
that actual knowledge by the veteran cures defect in notice).

Under these circumstances, regarding the earlier effective 
date claims, the Board determines that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002)

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  The veteran 
has not indicated he has any further evidence to submit to 
VA, or which VA needs to obtain.  There is no indication 
there exists any additional evidence that has a bearing on 
this case that has not been obtained.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2007).



Entitlement to an effective date earlier than June 20, 2000, 
for the grant of service connection for PTSD.  

Pertinent Law and Regulations

An appeal to the Board consists of a timely filed notice of 
disagreement (NOD) in writing and, after a statement of the 
case (SOC) has been furnished, a timely filed substantive 
appeal.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 
(2007).  The NOD must be filed within one year from the date 
that the RO mails notice of the determination.  In general, 
RO rating decisions that are not timely appealed are final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2007).  A final decision cannot be reopened unless new and 
material evidence is presented.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).

A written communication from a claimant or his representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the RO and a desire to contest 
the result will constitute a NOD.  While special wording is 
not required, the NOD must be in terms which can reasonably 
be construed as disagreement with that determination and a 
desire for appellate review.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.201 (2007).

Unless specifically provided otherwise in the statute, the 
effective date of an award based on a claim reopened after 
final adjudication for compensation benefits shall be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2007).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA. 38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2007).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2007).



Analysis

The record reflects that the veteran filed a claim of 
entitlement to service connection for nervous condition in 
April 1973.  In a June 1973 rating decision, the RO denied 
entitlement to service connection for a nervous condition.  
The veteran perfected an appeal.  In a March 1975 decision, 
the Board denied the veteran's claim for service connection 
for an acquired psychiatric disorder, variously diagnosed.  

The veteran attempted to reopen his claim in June 1975; 
however, a May 1976 RO letter advised him that no action 
could be taken on his claim until he submitted new and 
material evidence.  

In April 1983, pursuant to an appeal by the veteran, the 
Board denied service connection for a nervous condition, 
including PTSD.  

Thereafter, the veteran made several attempts to reopen his 
claim.  In a July 1991 determination letter, the veteran was 
advised that new and material evidence had not been submitted 
to reopen his claim of service connection for a nervous 
condition.  Attached to the letter was VA Form 1-4107 which 
advised the veteran of his appellate and procedural rights.  
The veteran did not file an appeal.  

In this regard, the Board notes that in October 1991 VA 
received a duplicate VA Form 21-4138 from the veteran.  
However, upon review of this document, the Board finds that 
it can not be construed as a NOD regarding the issue of 
service connection for PTSD.  First off, the VA Form was 
dated in June 1991 and originally received by VA on July 16, 
1991, prior to the July 19, 1991 RO determination letter.  As 
the veteran was not aware of the July 1991 RO letter at the 
time he submitted the VA Form it cannot logically be 
construed as a NOD to the July 1991 letter.  Secondly, 
insofar as the duplicate submission, received in October 
1991, can be argued to be a NOD to the denial of service 
connection for PTSD, the Board finds that a review of the 
document clearly shows that the veteran specifically limited 
his appeal to the issue of entitlement to service connection 
for 


schizophrenia.  In its entirety, the statement reads as 
follows: 

This is to request that you forward to me 
a statement of the case regarding my 
denial of Service connected disability 
for Nervous condition (Schizophrenia).  I 
am preparing an appeal and I need the 
V.A. papers so that I can properly 
prepare this appeal.  I was denied 
approximately 6 years ago in Detroit, 
Mich.  Thank you for your help.

See VA Form 21-4138, Statement in Support of Claim, dated on 
June 20, 1991 and received on October 2, 1991.  

In support of its position, the Board notes the guidance 
provided in Best v Brown, 10 Vet. App. 322 (1997) wherein the 
Court determined that a rating decision was non-final for 
failure to specify that service connection was denied for all 
claimed and diagnosed disorders.  In Best, an August 1981 
rating decision had expressly listed "generalized anxiety 
disorder with personality disorder and adjustment reaction" 
as the psychiatric condition that was specifically denied 
service connection.  In the September 1981 notification 
letter to the appellant, however, VA listed only the 
personality disorder and the adjustment reaction as the 
conditions for which service connection was being denied.  
The letter contained to reference to generalized anxiety 
disorder.  The Court noted that according to the Diagnostic 
and Statistical Manual for Mental Disorders there were three 
distinctive medical differences between the three disorders.  
As such, the Court held that VA committed a procedural error 
by failing to adequately notify the appellant that it was 
denying him service connection for all of the diagnosed 
disorders including generalized anxiety disorder.  

In comparison, in this case, the veteran was the one who 
limited his appeal.  That is, following the July 1991 notice 
letter which denied service connection for the general term 
"nervous condition" the veteran intentionally narrowed his 
appeal to the issue of schizophrenia only.  He made no 
reference to any other psychiatric disorder, including PTSD.  
Therefore, the Board finds that the only reasonable 
interpretation is that the veteran consciously limited his 
claim to schizophrenia only.  As such, the duplicate 
submission received in October 1991 cannot be construed as a 
NOD to the denial of service connection for PTSD.  

As the veteran did not appeal the July 1991 decision as it 
related to PTSD, or any other psychiatric disorder besides 
schizophrenia for that matter, it is final.  38 U.S.C.A. § 
7104; 38 C.F.R. §§ 3.104, 20.1103.  

Thereafter, a reopened claim for PTSD was received on March 
27, 1992.  This claim was denied by rating action in June 
1993.  The veteran filed a NOD in July 1993 and a SOC was 
issued in November 1993.  The record reflects that the 
veteran filed a statement in April 1994 wherein he stated 
that he wished to appeal the decision denying him service 
connection for PTSD.  See VA Form 21-4138, dated April 25, 
1994.  The Board notes that since this document refers to the 
veteran's appeal for service connection for PTSD it may 
reasonably be construed as a substantive appeal from the 
denial of service connection.  38 C.F.R. § 20.202 (2007).  
Therefore, the veteran's appeal was perfected at that point; 
however, it was never sent to the Board for appellate review.  

The record reflects that the veteran filed another claim for 
service connection for PTSD on June 20, 2000.  In October 
2001, the RO granted service connection for PTSD, effective 
from June 20, 2000. 

Upon review, the Board finds that since the veteran timely 
perfected an appeal of the June 1993 rating action his March 
1992 claim remained open.  As such, the Board determines that 
the proper effective date for the grant of service connection 
for PTSD is March 27, 1992, the date of receipt of that 
reopened claim.  As the July 1991 RO determination is final, 
no earlier effective date may be assigned.  



Entitlement to an effective date earlier than October 24, 
2000 for the grant of service connection for diabetes 
mellitus, type II.  

Pertinent Law and Regulations

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim shall 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400 (2007).

Effective dates for disability compensation awarded to Nehmer 
class members is set forth at 38 C.F.R. § 3.816.  Under that 
regulation, a Nehmer class member is a Vietnam veteran who 
has a covered herbicide disease.  Covered herbicide diseases 
include Type 2 Diabetes [also known as type II diabetes 
mellitus or adult-onset diabetes)].  See 38 C.F.R. § 
3.816(b).

Under 38 C.F.R. § 3.816, if a Nehmer class member is entitled 
to disability compensation for a covered herbicide disease, 
the effective date of the award will be as follows:

(1) If VA denied compensation for the same covered herbicide 
disease in a decision issued between September 25, 1985 and 
May 3, 1989, the effective date of the award will be the 
later of the date VA received the claim on which the prior 
denial was based or the date the disability arose, except as 
otherwise provided in paragraph (c)(3) of this section.  A 
prior decision will be construed as having denied 
compensation for the same disease if the prior decision 
denied compensation for a disease that reasonably may be 
construed as the same covered herbicide disease for which 
compensation has been awarded.  Minor differences in the 
terminology used in the prior decision will not preclude a 
finding, based on the record at the time of the prior 
decision, that the prior decision denied compensation for the 
same covered herbicide disease.

(2) If the class member's claim for disability compensation 
for the covered herbicide disease was either pending before 
VA on May 3, 1989, or was received by VA between that date 
and the effective date of the statute or regulation 
establishing a presumption of service connection for the 
covered disease, the effective date of the award will be the 
later of the date such claim was received by VA or the date 
the disability arose, except as otherwise provided in 
paragraph (c)(3) of this section.

[It is noted that the effective date for the regulation which 
added diabetes mellitus as a disease presumptively due to in-
service exposure to herbicides is May 8, 2001.  See Liesegang 
v. Secretary of Veterans Affairs, 312 F.3d 1368 (Fed. Cir. 
2002)].

A claim will be considered a claim for compensation for a 
particular covered herbicide disease if:

(i) The claimant's application and other supporting 
statements and submissions may reasonably be viewed, under 
the standards ordinarily governing compensation claims, as 
indicating an intent to apply for compensation for the 
covered herbicide disability; or (ii) VA issued a decision on 
the claim, between May 3, 1989 and the effective date of the 
statute or regulation establishing a presumption of service 
connection for the covered disease, in which VA denied 
compensation for a disease that reasonably may be construed 
as the same covered herbicide disease for which compensation 
has been awarded.

(3) If the class member's claim referred to in paragraph 
(c)(1) or (c)(2) of this section was received within one year 
from the date of the class member's separation from service, 
the effective date of the award shall be the day following 
the date of the class member's separation from active 
service.

(4) If the requirements of paragraph (c)(1) or (c)(2) of this 
section are not met, the effective date of the award shall be 
determined in accordance with §§ 3.114 and 3.400.

38 C.F.R. § 3.816(c) (2007).



Analysis

The veteran is also seeking an effective date earlier than 
the currently assigned October 24, 2000 for service 
connection for diabetes mellitus.

In this case, the veteran is a "Nehmer class member" within 
the meaning of 38 C.F.R. § 3.816(b)(1) and has a "covered 
herbicide disease" [i.e., diabetes mellitus] within the 
meaning of 38 C.F.R. § 3.816(b)(2).  A review of the record 
indicates that VA never denied a claim of service connection 
for diabetes mellitus from the veteran between September 25, 
1985 and May 3, 1989.  The veteran does not contend 
otherwise.  Thus, an earlier effective date is not warranted 
under 38 C.F.R. § 3.816(c)(1).

The veteran did, however, submit a claim for diabetes 
mellitus between May 3, 1989 and May 8, 2001, the effective 
date for the regulation which added diabetes mellitus as a 
disease presumptively due to in-service exposure to 
herbicides.  See Liesegang, supra.  Thus, the veteran's 
earlier effective date claim is examined under 38 C.F.R. § 
3.816(c)(2), and not in accordance with §§ 3.400 and 3.114 
(effective dates based on liberalizing legislation).  See 
Kowalski v. Nicholson, 19 Vet. App. 171 (2005) [the specific 
trumps the general].

In this case, there is no evidence that the veteran filed a 
claim for entitlement to service connection for diabetes 
mellitus within one year of separation from service, so 38 
C.F.R. § 3.816 (c)(3) is inapplicable to the veteran's claim.  
Therefore, the Board must employ the later of the date the 
claim was received by VA and the date the disability arose.

The veteran filed a claim for diabetes mellitus on October 
24, 2000.  Although the record reflects diagnoses of diabetes 
mellitus beginning in 1998, the "later" date in this case 
is the date the veteran filed his claim for service 
connection, October 24, 2000.  

Therefore, the RO correctly assigned October 24, 2000 as the 
proper effective date for service connection for type II 
diabetes mellitus.  The benefit sought on appeal is 
accordingly denied.


ORDER

Subject to the provisions governing the award of monetary 
benefits, entitlement to an effective date of March 27, 1992, 
for the grant of service connection for PTSD is granted.  

Entitlement to an effective date earlier than October 24, 
2000, for the grant of service connection for type II 
diabetes mellitus is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


